Bell, Chief Judge.
This is an appeal from a final order of adoption. The trial court failed to make findings of fact. The provisions of CPA § 52 (a) (Code Ann. § 81A-152 (a)) requiring findings of fact in cases tried by the court apply to an adoption case. Perry v. Thomas, 129 Ga. App. 325 (3) (199 SE2d 634). We remand the appeal with the direction that the superior court vacate the judgment, cause appropriate findings of fact and conclusions of law be made and enter a new judgment thereon, after which the losing party shall be free to enter another appeal.

Appeal remanded with direction.


McMurray and Smith, JJ., concur.